United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-4087
                                ___________

Richard Connally;                       *
                                        *
             Appellant,                 *
                                        *
Clarence Washington, II; Victor L.      *
Winzer; James E. Phillips,              *
                                        *
             Plaintiffs,                *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Ron Ashton, in his individual and       * Western District of Missouri.
official capacity as President of       *
American Ingredients Company;           * [UNPUBLISHED]
American Ingredients Company; Mike *
Roepke, Business Representative,        *
Association of Machinists and           *
Aerospace Workers Union; Joe            *
McCarthy; Gordon Breast, Warehouse *
Manager, Individual and Official        *
Capacity; Jay Cherry; International     *
Association of Machinists and           *
Aerospace Workers,                      *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: November 16, 2007
                               Filed: November 20, 2007
                               ___________
Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                        ___________

PER CURIAM.

       Richard Connally appeals the district court’s1 dismissal of his employment-
discrimination action. Upon careful review, we dismiss the appeal for lack of
jurisdiction because Connally’s December 4 notice of appeal was not filed within 30
days of the October 2 entry of judgment, and his October 27 motion to vacate the
judgment did not toll the time for filing a notice of appeal. See Fed. R. App. P.
4(a)(1)(A) (notice of appeal must be filed within 30 days after judgment is entered);
Fed. R. App. 4(a)(4)(A) (if party timely files Fed. R. Civ. P. 59(e) motion or Rule 60
motion no later than 10 days after judgment is entered, time to file appeal runs for all
parties from entry of order disposing of last remaining motion); Fed. R. Civ. P. 59(e)
(motion to alter or amend judgment shall be filed no later than 10 days after entry of
judgment); Arnold v. Wood, 238 F.3d 992, 995-96 (8th Cir. 2001) (time for filing
NOA was not tolled where plaintiff did not file his Rule 59(e) and 60(b) motion
within 10 days of entry of judgment); Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923
(8th Cir. 2006) (timely NOA is mandatory and jurisdictional, and court will raise
jurisdictional issues sua sponte).

       Accordingly, the appeal is dismissed, and Connally’s pending motion on appeal
is denied as moot.
                       ______________________________




      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.

                                          -2-